IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 224 EAL 2015
                                              :
                     Respondent               :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No. 2887
                                              :   EDA 2014 exited April 13, 2015,
                                              :   affirming the Order of the Philadelphia
RAHMIL FIELDS,                                :   County Court of Common Pleas at No.
                                              :   CP-51-CR-0003495-2007 exited
                     Petitioner               :   September 23, 2014


                                         ORDER



PER CURIAM

AND NOW, this 24th day of February, 2016, the Petition for Allowance of Appeal is

GRANTED on the issue of whether Petitioner’s sentence violates the prohibition against

mandatory life sentences for juvenile offenders announced by the Supreme Court of the

United States in Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455 (2012). As a result of

the recent holding by that Court that Miller must be applied retroactively by the States,

see Montgomery v. Louisiana, 2016 WL 280758 (U.S. Jan. 25, 2016), the Superior

Court’s order is VACATED, and the case is REMANDED for further proceedings

consistent with Montgomery.

       To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending

to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to be retroactive. See 42 Pa.C.S. § 9545(b)(1)(iii).

       The Petition for Allowance of Appeal is DENIED in all other respects.
      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




                                [224 EAL 2015] - 2